Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is entered into as of the
5th day of August, 2008, by and between Lisa Meier (“Meier”), an individual, and
Flotek Industries, Inc., a Delaware corporation (the “Company”).

WHEREAS, Meier is the Chief Financial Officer of the Company and its
subsidiaries and is a director of the subsidiaries; and

WHEREAS, Meier and the Company have concluded that it is in their mutual best
interests for Meier to separate from the Company and resign as the Chief
Financial Officer of the Company and its subsidiaries and as a director of the
subsidiaries;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby expressly acknowledged, the undersigned parties agree as
follows:

1. Resignation Date. Meier hereby agrees to resign as the Chief Financial
Officer of the Company and its subsidiaries and as a director of the
subsidiaries, effective as of August 8, 2008 (the “Resignation Date”).

2. Compensation through Resignation Date, Severance Payments and Benefits.

(a) Within three (3) business days after the Resignation Date, the Company will
pay Meier a cash payment equal to the sum of (i) her regular salary through the
Resignation Date and (ii) her accrued vacation benefits in the amount of
$6730.77.

(b) Meier will be permitted at the cost of the Company to continue her
individual coverage under the health insurance policies of the Company as
required under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) during any period subject to COBRA that she is not employed.

(c) In exchange for the promises of Meier contained in this Agreement and the
release of claims as set forth in Section 4 of this Agreement, the Company will
pay Meier the following separate amounts: (i) $153,846.20 which shall be payable
on or before March 15, 2009 as provided below in this paragraph (c), which
amount the parties agree shall be considered a short-term deferral subject to
Q-4(c) of Notice 2005-1 issued by the Internal Revenue Service pursuant to
Section 409A of the Internal Revenue Code of 1986 (the “Code”) (the “Short-Term
Deferral Payment”), and (ii) $96,153.80, which amount shall be payable
subsequent to the date which is six months after the Resignation Date as
provided below in this paragraph (c), which amount the parties agree shall be
considered subject to Section 409A(a)(2)(B)(i) of the Code (the “Six Month
Deferral Amount”). The Short-Term Deferral Payment shall be payable in 16 equal
bi-weekly payments in the amount of $9615.38, commencing August 15, 2008, and
ending on

 

1



--------------------------------------------------------------------------------

March 13, 2009, with the last such payment being in the full amount of the
remaining balance of the Short-Term Deferral Payment, and the Six Month Deferral
Amount shall be payable in 10 equal bi-weekly payments in the amount of $9615.38
commencing March 27, 2009. All separate installments payable pursuant to this
Section shall be subject to withholding in accordance with law and the Company’s
payroll process and policies.

3. Equity Awards; Other Benefits.

(a) Meier and the Company agree that the grant to Meier of the options to
acquire shares of the stock of the Company described on Schedule C are “vested”
to the extent provided on Schedule A and shall continue to be exercisable by
Meier subsequent to the Resignation Date pursuant to the terms of the respective
stock option agreements and the applicable stock option plans of the Company
pursuant to which such options were granted, whether the 2005 Long-Term
Incentive Plan, the 2007 Long-Term Incentive Plan, or otherwise. All other
grants by the Company to Meier of options or rights to acquire stock of the
Company shall terminate on the Resignation Date.

(b) 12,000 shares of the common stock of the Company issued pursuant to the
terms of the Restricted Stock Agreement between the Company and Meier dated
July 24, 2007 have become vested pursuant to the terms of the Restricted Stock
Agreement. Any other shares of the stock of the Company issued to Meier pursuant
to this Restricted Stock Agreement shall be considered terminated and forfeited
as of the Resignation Date. 2760 shares of the common stock of the Company
issued pursuant to the terms of the Restricted Stock Agreement between the
Company and Meier dated March 13, 2007 have become vested pursuant to the terms
of the Restricted Stock Agreement. Any other shares of the stock of the Company
issued to Meier pursuant to this Restricted Stock Agreement shall be considered
terminated and forfeited as of the Resignation Date.

(c) Meier shall not be entitled to coverage under any employee benefit plan of
the Company subsequent to the Resignation Date. The terms of this Agreement
shall not affect in any respect the rights of Meier with respect to
contributions or deferrals previously made by or with respect to Meier pursuant
to the Section 401(k) Plan of the Company, which shall be governed by the terms
of such plan. Meier shall be entitled, to the extent the Section 401(k) Plan
requires or permits, to participate in any contributions made by the Company to
its Section 401(k) Plan with respect to its employees generally for the year
2008.

4. Release by Meier. In consideration for the Company’s promises in this
Agreement, and the release by the Company in Section 5 of this Agreement, Meier
voluntarily and knowingly waives, releases and discharges the Company, its
subsidiaries and their direct and indirect affiliates, and their respective
successors, assigns, divisions, representatives, agents,

 

2



--------------------------------------------------------------------------------

officers, directors, stockholders, and employees, from any claims, demands
and/or causes of action whatsoever, presently known or unknown, that are based
upon facts occurring on or prior to the date of this Agreement, including but
not limited to, the following: (a) any statutory claims under the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Civil Rights Acts of 1964
and 1991, the Employee Retirement Security Act, or other U.S. (federal, state or
local) or international laws, (b) any tort or contract claims, (c) any claims
for any type of compensation or severance payment, except as set forth in this
Agreement, (d) any claims for options or rights to acquire stock or the issuance
or right to retain of restricted stock, except as set forth in this Agreement,
and/or (e) any claims, matters or actions related to Meier’s employment and/or
affiliation with, or separation from, the Company. Such release does not,
however, reach the Company’s obligations under this Agreement or Ms. Meier’s
vested benefits, which consist solely of her benefits in the Company’s
Section 401(k) Plan, or the Company’s obligations with respect to
indemnification, contribution, or a defense of Ms. Meier pursuant to Article VI
of the Bylaws of the Company or pursuant to law, nor her coverage under existing
directors and officers or general liability insurance coverage pursuant to the
terms thereof, her rights as a shareholder or her right to any unpaid business
or travel expenses, pursuant to Company procedures, none of which is hereby
released but all of which is hereby preserved.

5. Release by the Company. For and in consideration of the above described
consideration, the Company does hereby voluntarily and knowingly waive,
discharge and release Meier and her heirs, executors and administrators from any
claims, demands, and/or causes of action of the Company or its subsidiaries
whatsoever, presently known or unknown, that are based upon facts occurring on
or prior to the date of execution of this Agreement, including but not limited
to any claim, matter or action related to Meier’s employment and/or affiliation
with, or separation from, the Company. Such release does not, however, reach
Meier’s obligations under this Agreement or with respect to the payment of
withholding taxes, neither of which are released but are hereby preserved.

6. No Assignment of Claims. The Company and Meier each represents and warrants
to the other that it or she has not made any assignment and will make no
assignment of any of the claims which are purported to be released and
discharged by this Agreement.

7. Return of Company Property. On or before the Resignation Date, Meier agrees
to return to the Company all of the property of the Company in her possession,
including, but not limited to, financial statements, accounting statements, bank
account information, customer information, automobile and all of the tangible
and intangible property belonging to the Company and relating to her employment
with the Company. Meier further represents and warrants that she will not retain
any copies, electronic or otherwise, of such property.

 

3



--------------------------------------------------------------------------------

8. Covenants.

(a) Meier will faithfully and promptly perform all of her duties as Chief
Financial Officer of the Company and the subsidiaries and as director of the
subsidiaries during the period beginning on the date hereof and ending on and
including the Resignation Date, and in connection therewith shall perform the
usual and customary duties of such office which are normally inherent in such
capacity in U.S. publicly traded corporations of similar size and character as
the Company, including, participating in earnings calls and completing the
preparation of the Form 10-Q and related financial statements for the second
quarter of 2008 in accordance with the calendar established by the Company for
the completion of such process.

(b) Meier will cooperate fully with the Company after the Resignation Date in
its defense of or other participation in any administrative, judicial or other
proceeding arising from any charge, complaint or other action which has been or
may be filed against the Company; provided, however, that this obligation shall
be subject to her superior obligation to any subsequent employer or prior
personal commitments such as vacations and subject to reasonable notice and
compensation for her time at an hourly rate that matches her last annual salary
at the Company converted to an hourly wage on the basis of a 40 hour work week
and 49 weeks of work per year.

(c) Beginning on the Resignation Date and terminating on March 15, 2009, Meier
will consult with the Company and shall provide assistance, advice and
information to the Company with respect to such matters as the Company may
reasonably request in order to facilitate a smooth and orderly transition of the
Chief Financial Officer and director duties and functions, provided that such
obligation shall be subject to her superior obligation to any subsequent
employer or prior personal commitments.

(d) Meier will not, directly or indirectly, prior to March 15, 2009, solicit any
natural person who at the time of the resignation is employed by the Company or
any of its subsidiaries in any capacity (an “Employee”). Nor will Meier
personally nor directly nor indirectly solicit any Employee to terminate his or
her employment with the Company or its subsidiaries, nor directly or indirectly
nor personally facilitate the hiring of any Employee by any other person, such
as providing information to her new employer regarding any Employee.

9. Non-Disparagement. Meier agrees not to disparage the Company, its directors,
officers or employees and the Company agrees not to disparage Meier or her
tenure or efforts at the Company. If the circumstances of Meier’s separation
from the Company are questioned, the Company and Meier agree to state that Meier
and the Company separated amicably to pursue other opportunities and nothing
more shall be said.

 

4



--------------------------------------------------------------------------------

10. Governing Law. The execution, validity, interpretation and performance of
this Agreement shall be determined and governed exclusively by the laws of the
State of Texas, without reference to the principles of conflict of laws.

11. Entire Agreement. This Agreement represents the complete agreement among
Meier and the Company concerning the subject matter hereof and supersedes all
prior agreements or understandings, written or oral, between Meier and any
member of the Company concerning the subject matter of this Agreement. No
attempted modification or waiver of any of the provisions of this Agreement
shall be binding on any party hereto unless in writing and signed by Meier and
the Company. This Agreement is binding upon and inures to the benefit of the
parties’ heirs, successors and assigns.

12. Acknowledgements. This Agreement has been entered into voluntarily and not
as a result of coercion, duress or undue influence. Meier acknowledges that she
has read and fully understands the terms of this Agreement and has consulted
with an attorney before executing this Agreement.

13. Dispute Resolution. Any and all disputes between the parties to this
Agreement arising out of or in connection with the negotiation, execution,
interpretation, performance or non-performance of this Agreement and the
covenants and obligations contemplated herein, including but not limited to any
claims against Meier, the Company, its respective officers, directors, employees
or agents, shall be solely and finally settled by arbitration before three
arbitrators conducted in Houston, Texas pursuant to the Commercial Rules of the
American Arbitration Association, as now in effect or hereafter amended.
Judgment on the award of the arbitrator may be entered in any court having
jurisdiction over the party against whom enforcement of the award is being
sought, and the parties hereby irrevocably consent to the jurisdiction of any
such court for the purpose of enforcing any such award. The parties agree and
acknowledge that any arbitration proceedings between them, and the outcome of
such proceedings, shall be kept strictly confidential. In the event of any such
dispute concerning the subject matter of this Agreement, the prevailing party
shall be entitled to recover reasonable attorney’s fees incurred for the
arbitration.

14. Execution. This Agreement may be executed in counterparts, each of which
will be deemed an original and shall be deemed duly executed upon the signing of
the counterparts by the parties.

15. The Company shall pay the attorneys’ fees incurred by Meier for advice
regarding and for negotiating her severance from the Company, up to a cap of
$10,000.

 

5



--------------------------------------------------------------------------------

The parties to this Agreement have executed this Agreement on the day and year
first written above.

 

        /s/ Lisa Meier

 

 

FLOTEK INDUSTRIES, INC. By:   /s/ Jerry D. Dumas, Sr.

Name: Jerry D. Dumas, Sr.

Title: Chief Executive Officer

 

6



--------------------------------------------------------------------------------

Schedule C

Vested Options

1) Options to acquire 15,000 shares of common stock at a price of $9.40 per
share pursuant to that certain Stock Option Agreement dated December 22, 2005.

2) Options to acquire 6,750 shares of common stock at a price of $13.805 per
share pursuant to that certain Stock Option Agreement dated March 13, 2007.

3) Options to acquire 22,200 shares of common stock at a price of $22.37 per
share pursuant to that certain Stock Option Agreement dated May 17, 2007.

 

7